1    DAVID S. BINDER; STATE BAR NO.: 209876
2
     BINDER AND KALIOUNDJI LLP
3
     20944 Sherman Way, Suite 215
     Canoga Park, California 91303
4    (818) 479-7679
     (818) 479-7690 FAX
5    E-Mail: david@binderkal.com
6
     Attorneys for Defendant, FFE TRANSPORTATION SERVICES, INC.
7

8

9                          UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
11

12
     NICHOLAS HARRIS, an individual,             CASE NO.: 2:19-cv-00099-JAM-EFB
13                                               [San Joaquin Superior Court Case No.:
                                                 STK-CV-UWT-2018-15632]
14          Plaintiff,
                                                 ORDER RE STIPULATION TO
15                                               MODIFY SCHEDULING ORDER
     v.
16
                                                 Assigned to the Hon. John A. Mendez
17   FFE TRANSPORTATION
     SERVICES, INC., and DOES 1 –
18
     50, inclusive,
19
            Defendants.
20
            Having reviewed the Stipulation submitted by the Parties and having found
21

22
     good cause to modify the Scheduling Order previously issued in this case on

23
     October 14, 2020, the Court orders the following:

24          The discovery cutoff date of August 6, 2021 shall be continued to January
25   6, 2022.
26          The expert disclosure due date of May 18, 2021 shall be continued to
27   November 5, 2021.
28
     __________________________________________________________________________________________

          ORDER RE STIPULATION TO MODIFY SCHEDULING ORDER
                                                 1
1
            The supplemental and rebuttal expert disclosure due date of June 18, 2021
2
     shall be continued to November 19, 2021.
3
            The dispositive motion filing deadline of September 17, 2021 is continued
4
     to February 18, 2022.
5
            The last day to hear a dispositive motion of November 2, 2021 at 1:30 PM
6
     is continued to April 5, 2022 at 1:30 PM.
7
            The requirement that the parties file a joint mid-litigation statement is
8

9
     continued to 14 days prior to the close of discovery (December 23, 2021)

10
            The Final Pretrial Conference date of December 17, 2021 shall be

11   continued to May 20, 2022, at 11:00 AM.
12          Trial scheduled to commence on January 31, 2022 is continued to July 25,
13   2022, at 9:00 AM.
14
            IT IS SO ORDERED.
15

16

17    Dated: May 17, 2021              /s/ John A. Mendez
                                       THE HONORABLE JOHN A. MENDEZ
18
                                       UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28
     __________________________________________________________________________________________

         ORDER RE STIPULATION TO MODIFY SCHEDULING ORDER
                                                 2
